THE    ATTOIZNEY           GENE-L
                                OF     TEXAS
                                AUETXN.     TEXAN
PRmzE   DANIEL
A-“-     -

                                 December 21, 1948

        Hon. Sam B. Hall             Opinion No. V-750
        County Attorney
        Harrison County              Re:   The maximum salary of a
        Marshall, Texas                    constable in Harrlson
                                           County and related ques-
                                           tions relative to the
                                           recent Constitutional
                                           :emendment changing cer-
                                           tain fee officers to sal-
                                           ary officers.
        Dear Sir:
                  You have requested an opinion regarding sev-
        eral questions on the effect of H. 5. R. 36 of the 50th
        Legislature, amending Article XVI, SectSon 61 of our
        State Constitution.
.:
                    Your first question reads:
                  "1. What annual salary is to be paid
             a constable of this county?"
                  Harrison County has a population of 50,900
        acoordlng to the last preceding Federal Census, and
        Its preciact.offlcersat.~the.present time are compen-
        sated on a "fee.basls.* Therefore, we assume that by
        your first queatfon you desire to know the.maxlmum us
        salary of e'oonstable in Harrison County beginning
        January 1, 1949. We do not know at this time whether
        the Commissioners' Court will determine to place the
        other precinct officers on a salary or fee .basls in
        1949.  It was held in Attorney General's Opinion No.
        V-749 that where the Commlsslonersl-Court determines
        to compensate ~the~preclnctofficera other than the
        constable on a."fee basis ," it must pay the constable
        a reasonable salary, at such sum as the Commissioners'
        Court determines In the exercise of sound dlsaretlon.
        This opinion was based on the fact that at the present
        time there is no statutory provision fixing the salary
        of a constable in a county where the Commissioners'
        Court has placed the other precinct offfcers on a *fee
        basis." We herewith enclose a copy of said opinion.            .*
Hon. Sam B. Hall, Page 2       (V-750)


          Should the Commissioners' Court of Harrison
County determine to plaoe all of its precinct officers
on a "salary basis," the salary of the constable would
be governed by the provisions of Article 3912e, Sec-
tion 17 (b) which provides where the Commissioners*
Court has-determined to place all the precinct officers
on a "salary basis'*said officers shall receive not less
than the total sum earned as compensation by them in
their official capacities for the year 1935, and not
more than the maximum amount allowed such officers under
laws existing August 24, 1935. The maximum amount of
compensation al.lowedunder laws existing August 24, 1935,
to precinct officers in counties containing a population
of not less than 37,500 and not more than SO;000 inhabi-
tants, was $2,200.00. Articles 3883 and 3891 as amended
by Acts, 1933, Chapter 220, Page 734.
          Therefore in answer to your first question,
It is our opinion that if the Commissioners' Court of
Harrison County places all precinct officers on a "sal-
ary basis" beginning January 1, 1949, the maximum sala-
ry that may be paid a constable will be $2,200.00. If,
however, the Commissionersr Court places the precinct
officers other than the constable on a "fee basis," the
salary of the constable will be that sum determined by
the Commissioners' Court in the exercise of soun? dis-
cretion.

             Your   second question reads:
            "2. What annual salary Is to be paid
       a deputy constable here?"
          .The salary of a deputy oonstable is governed
by the provisions of Article 3912e, Section 17, V.C.S.,
which sets the salary at a sum not to exceed $1,500.00
per year.
             Your   third question is:
             "3. Are Justices of the Peace to be
       considered 'precinct law enforcement offic-
       ers * within the meani  of Constitutional
       amendment in H. J. R.3 36 of the 50th Legis-
       lature?”

          In our recent opinion NO. V-748 It was held
that Justices of the Peace were not "precinct law en-
forcement officers" within the meanim of the Constltu-
tional Amendment (H. J. R. 36 of the 50th Legislature).
Hon. Sam B. Hall, Page 3. (V-750)


           Your fourth question reads:
              How are the expense'sof a constable
    to be"kndled by the county; i.e., actual ex-
    penses paid by the county, or at so much per
    mile traveled each month, or either, or nei-
    ther?"
          Your fourth question is answered by Attorney
General's Opinion No. V-71 in which the Attorney General
ruled:
          "The Commissioners' Court.of a county,
     the constablesof which are compensated on
     a salary basis,.~hasno authority to pay such
     constables mileage for the use of th.eireuto-
     mobiles inthe discharge of their official
     duties."
           Your fifth,question is!
          "5. Must counties pay the premiums on
     bonds of the officers of constable, deputy
     constable, and justices.of the peac.e?"
           Article 3899 (b), V. C. S., reads in part as
follows:
          "Each officer named in this Act, where
     he receives a salary as.cgmpensation for his
     services,,shall be'entitled and .permitted~
                                               to
     purchase or charge to his county all reason-
     able expenses necessary in the proper and
     legal conduct of his~office, premiums on of-
     ficlalsl bonds, premiums on fire, burglary,
     theft, robbery;insurance protecting public .'
     funds;,and.Pncluding~,thecost of surety.bonds
     for his depu$les, : ; .
                    .~
          n . . . All such approved claims and ac-
     counts shall be,paid fromthe Officers Sala-
     ry Fund unless otherwise provided herein'."
          It is our opinion.that th.eabove provisions
authorize the payment ~of premiums *on official bonds of
constables, deputy constables, and justices   of the peace,
the payment being,made out-of the Officers Salary Fund
of the County.
Hon. Sam B. Hall, Page 4    (V-750)


          Your   sixth quastlon reads:
          "6. Must the county furnish offices
     for such officers?"
          It was held in Attorney General's Opinion
No. O-2385 that the rental of office space for Justices
of the Peace on a "fee basis" could not be paid out of
fees of office. It was further held in Attorney Gen-
eral's Opinion No. O-1976,that the county~could not fur-
nish office space for the Justice of the,Peace in a
county containing less than 75,000 inhabitants. It is
therefore.our opinion that office space for.the Justice
of the Peace and constable~in Harrison County may not
be furnished by the county. The opinions are based on       .
Articles 2379 and 3899b. Article wprovides       that in
counties of over 75,000 population the .county uhnll Pur-
nish a suitable place in the courthouse.for the Justice
of Peace. Article 3899b names the officers who shall
be furnished offices, stationer   and supplies (County
Judge, Clerk, Tax Assessor and %llector,~County Super-
intendant, Surveyor, and District Judge.~) The Justice
of Peace is not included. The fact that the Justice of
Peace is not furn,isheda court room would-appear to be
a proper subject for'legislation.
          Your seventh question reads as follows:
          ,"7. Must the county furnish the consta-
     ble with radio equipment, telephone, and.other
     office supplies as is provided for in the case
     of the Sheriff?*
          Your seventh question is answered in,part by
Attorney General's Opinion No. O-6649 where it waspheld
that the Commissioners* Court was not authorized to fur-
nish radio equipment for a constable. However, the con-
stable is authorized by Art. 3899(b), V-C-S., to charge
to the county all reasonable expanses necessary in the
proper and legal conduct of his office, which expenses
would normally include a telephone and certain office
supplies.
          Your eighth question reads as follows:
          "8. May the Commissioners COUrt  now
     change the number and limits of Justice Pre-
     cincts in this county to become effective on
     January 1, 1949, even though, the offices of
     some of those elected recently would thereby
     be abolished?*
      Hon. Sam B. Hall, Page 5   (V-750)


                Article V, Section 18 of our State Copstitu-
      tion provides:
                "Each organized county in the.State now
           or hereafter existing, shall be divided from
           time to time, for the convenience of the peo-
           ple, into precincts, not less than four and
           not more than eight. The present county
           courts~shall make the first division. Subse-
           quent divisions shall be made by the comls-
           sioners' court provided for by this Constitu-
           tion. In each such precinct there shall be
           elected at each biennial election, one jus-
           tice of the peace and one~constable,~each~of
           whom shall hold his office for two years and
           until,his successor shall be elected and qual-
           ified; provided that in any precinct in which
           there may be a city of 8000 or more inhabi-
           tants, there shall be elected two justices of
           the peace. Each county shall in like manner
           be divided,into four commissioners' precincts
          'in each of which there shall be elected by
           the qualified voters.thereof one county com-
          ,missioner, who shall hold his office for two
           years and until his successor,shall.ibeelect-
           ed and qualified. The county commissioners
           so chosen, with the county judge, as presid-
           ing officers, shall compose the county com-
           missioners court, which.shall exercise such
           powers and jurisdiction over all county busl-
           ness, as is'conferred by this Constitution
           and the laws of this State, or as may be here-
.'         after prescribed.".
                 It was held -in.AttorneyGeneral's Opinion No.
       O-3114 that the Commissionars!'Court had the power to
     . merge and redefine bounda~riesof justice precincts at
       any time, subject to the limitation that not less than
       four nor more than eight such precincts are created.
                              SUMMARY
                 If the Comlssloners' Court of Harrison .
           County, with a population of 50,900 inhabit-
           ants, places all precinct officers on a "Sal-
           ary basis" beginning Jatiuary1, 1949, the
           maximum salary that may be paid a constable
           will be $2,200.00. If the Commissioners*
           Court  places the precinct officers other
           than the constables on a "fee basis," the
           salaries of the constables will be whatever
Hon. Sam B. Hall, Page 6   (V-750)


    sum the Commissioners' Court sets In the
    exercise of sound discretion. Article XVI,
    Section 61, Constitution of Texas; Artlcla
    3912e, Section~l'l'(b).,
                           V. C. S.
         Salaries of deputy,constables in Harri-
    son County cannotexceed the sum of $1,500.00
    per year. Article 3912e, Section'l7.
         Justices of the Peace are not "precinct
    law enforcement off'ioerswwlthln the meaning
    of 8; J. R. 36 of the 50,thLegislature, amend-
    ing Article XVI, Section 61; of the Texas Con'
    stltution. Opinion Wo. V-748.
                              Yours very truly,




                           BY
                           AlTOREEY GERERAL OF TEXAS




                                     Assistant


                                John Reeves
JR:bh:jrb                         Assistant